                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 LISA PASQUALUCCI,
       Plaintiff,

         v.                                                      No. 3:19-cv-1940 (JAM)

 KRISTYN MAVI SEUFFERT,
      Defendant.


                 ORDER TO SHOW CAUSE WHY COMPLAINT
         SHOULD NOT BE DISMISSED PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)

        Plaintiff Lisa Pasqualucci has filed a civil rights complaint pursuant to 28 U.S.C. § 1983

against defendant Kristyn Mari Seuffert. Because it appears that the complaint does not allege

facts that give rise to a basis for the Court to exercise federal jurisdiction, the Court issues this

order to show cause for plaintiff to file a response by December 20, 2019, why the complaint

should not be dismissed.

                                            BACKGROUND

        The complaint form lists resident addresses in Connecticut for both Pasqualucci and

Seuffert. Doc. #1 at 1. Under the complaint form’s heading for “BRIEFLY state the background

of your case,” Pasqualucci states: “Punched in face on CT transit bus #41 11/19/2019. The police

report has in accuracy’s and need the video & explain how it was put in face book or other

internet modalities.” Doc. #1 at 2. Under the heading for “Claim I,” Pasqualucci states: “was

genitally mutilated at 60, 62, 64 horseplain Rd 2017. The punch on 11/19/2019 was bought _

paid for and the public market van @ sts Sunoco left while officer Cyr was questioning 10-11

times are you sure you want to place charges.” Id. at 3. Under the complaint form’s heading for

“Request for Relief,” Pasqualucci states: “Information who paid the 2 assailant[]s and



                                                   1
information re: 7428 Henson Forest Dr. 6310 Blue Aster Summerfield NC re: 202/219 Jayne

Harger property – Rich Harger property the ID’s state a 14 year difference between Seuffert +

Sitava which is in correct – the phone numbers are incorrect the addresses may be as well.” Id. at

4.

       The complaint does not have any further allegations, and Pasqualucci has filed two

documentary attachments along with the complaint. The first is a State of Connecticut Superior

Court financial affidavit form. Doc. #1-1. The second is a collection of documents including a

State of Connecticut Superior Court civil summons form listing Seuffert’s name and the names

of other people, as well as a letter dated December 4, 2019, to Pasqualucci from an investigator

of the Connecticut State’s Attorney’s office advising her that the State’s Attorney’s office is

prosecuting Seuffert “for the criminal incident that occurred on 11/19/2019.” Doc. #1-2 at 4. A

review of the Connecticut Judicial Branch’s pending case database reflects that there is a pending

prosecution for third-degree assault against Seuffert arising from an arrest on November 19,

2019. See State v. Seuffert, No. H15N-CR19-0323680-S. 1

                                             DISCUSSION

       This Court has authority to review and dismiss an in forma pauperis complaint if it is

“frivolous or malicious” or if it otherwise “fails to state a claim on which relief may be granted.”

See 28 U.S.C. § 1915(e)(2)(B). If the plaintiff is a pro se litigant, the Court must afford the

complaint a liberal construction and interpret it to raise the strongest grounds for relief that its

allegations suggest. See, e.g., Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013).




1
 State of Connecticut Judicial Branch, Pending Cases Search by Defendant,
https://www.jud2.ct.gov/crdockets/CaseDetail.aspx?source=Pending&Key=ee91fcc7-f7ed-436e-
9119-783fc976e6ad [https://perma.cc/29GU-QGUV] (last accessed Dec. 11, 2019).
                                                   2
       Still, even a pro se complaint may not survive dismissal if its factual allegations do not

establish at least plausible grounds for a grant of relief. See, e.g., Fowlkes v. Ironworkers Local

40, 790 F.3d 378, 387 (2d Cir. 2015). Similarly, a complaint is subject to dismissal at any time if

it does not allege facts that plausibly establish the existence of federal subject-matter jurisdiction.

See Lapaglia v. Transamerica Cas. Ins. Co., 155 F. Supp. 3d 153, 155 (D. Conn. 2016); see also

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).

       In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Pasqualucci may respond.

       It is a very basic principle of law that federal courts are courts of limited subject-matter

jurisdiction. See generally Gunn v. Minton, 568 U.S. 251, 256 (2013). In general, federal courts

have so-called “federal question” jurisdiction over any claims that arise under federal law. See 28

U.S.C. § 1331. Federal courts also have so-called “diversity” jurisdiction over claims that arise

under state law if the parties are citizens of different states and the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332. Although there are additional grounds for a federal court

to have jurisdiction (such as over lawsuits against federal officials or admiralty claims), the vast

majority of claims that find their way for resolution in the federal courts involve “federal

question” or “diversity” jurisdiction.

       So far as I can tell, Pasqualucci has not alleged any facts that could conceivably give rise

to federal jurisdiction. For purposes of “federal question” jurisdiction, the complaint does not

cite any provision of the Constitution or federal law. Moreover, a claim for a violation of the



                                                  3
Constitution pursuant to 28 U.S.C. § 1983 generally requires a plaintiff to allege that the

defendant was a governmental actor rather than a private actor. See generally Betts v. Shearman,

751 F.3d 78, 84 (2d Cir. 2014). But here there is no allegation that Seuffert was a governmental

actor, and there is no basis to conclude that any assault by Seuffert violated Pasqualucci’s

constitutional rights.

        For purposes of federal “diversity” jurisdiction, a plaintiff must be a citizen of a different

state than the defendant. But as noted above the complaint here lists residence addresses for both

Pasqualucci and Seuffert that are in the State of Connecticut.

        It appears to me that there is no federal jurisdiction over Pasqualucci’s claim against

Seuffert. To the extent, however, that Pasqualucci believes that she was assaulted by Seuffert and

wishes to seek money damages or other relief against Seuffert, she may have a claim over which

the state courts of Connecticut have jurisdiction under state law. If so, she should file her

complaint in state court rather than federal court.

                                            CONCLUSION

        For the reasons stated above, it appears that the Court does not have federal jurisdiction

over the complaint. If Pasqualucci has grounds to show why her complaint should not be

dismissed, she shall file a response to this order to show cause by December 20, 2019. This

order is also without prejudice to Pasqualucci’s filing a complaint in a state court of Connecticut.

        It is so ordered.

        Dated at New Haven this 11th day of December 2019.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  4
